Citation Nr: 1748541	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  09-11 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for service-connected asthma.


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1996 to November 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for asthma with a 10 percent disability rating effective November 2, 2007.  Jurisdiction has since transferred to the RO in Pittsburgh, Pennsylvania.

The Veteran appealed the assigned evaluation, and in a March 2012 rating decision, the Roanoke RO granted an increased 30 percent evaluation for the Veteran's service-connected asthma, effective November 2, 2007.  However, as the increase did not constitute a full grant of the benefits sought, the Veteran's claim for a higher initial disability rating remains in appellate.  See AB v. Brown, 6 Vet. App. 35, 38- 39 (1993).   

The Board remanded the appeal for additional development in July 2012.  It has since been returned to the Board for appellate review.


FINDING OF FACT

For the entire period on appeal, the evidence does not demonstrate that the Veteran's asthma was characterized by Forced Expiratory Volume in one second (FEV-1) of 55 percent predicted or less; Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 55 percent or less; at least monthly visits to a physician for required care of exacerbations; or at least three courses per year of systemic (oral or parenteral) corticosteroids.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 percent for service-connected asthma have not been met. 38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6602 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

In this appeal, the Veteran is challenging the initial disability rating assigned following the grant of service connection for asthma.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  Thus, VA's duty to notify has been satisfied. 

The duty to assist the Veteran is also found to have been satisfied.  VA treatment records, service treatment records, and lay statements from the Veteran have been obtained and associated with the claims file.    

The RO provided the Veteran with VA examinations in October 2007, September 2010 and July 2016.  The examination reports are thorough and supported by the other evidence of record.  The examination reports contain sufficient detail to evaluate the Veteran's asthma utilizing the applicable rating criteria; they include the findings of pulmonary function testing, and statements concerning the types and frequency of medication and treatment the Veteran has required to manage his service-connected asthma.   Taken together, they are found to be adequate for adjudicatory purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

The Board also finds that the actions requested in the July 2012 Remand have been undertaken to the extent possible.  The Agency of Original Jurisdiction obtained updated records of VA treatment and associated them with the claims file.  The Veteran was sent a post-remand letter in February 2013 asking that he fill out a form authorizing and consenting to the release of any private treatment records he wanted VA to obtain on his behalf; no response was received from the Veteran.  Finally, the Veteran was provided with an additional VA examination in July 2016 to assess the current severity and manifestations of his service-connected asthma, with the examiner specifically commenting upon the medications used for treatment and documenting the Veteran's reports of his experienced symptoms and the results of Pulmonary Functions Tests (PFTs).  The Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary on that front.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268   (1998)).

In so finding, the Board recognizes that there is some inconsistency between the evidence of record and the July 2016 examiner's statement concerning whether and how frequently the Veteran must utilize intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroid medication for control of his service-connected asthma.  Specifically, while the July 2016 examination report states that the Veteran's most recent episode of systemic steroid use for acute exacerbation of bronchial asthma was in 2012, the active medication lists and VA treatment records demonstrate that only inhalational corticosteroids, rather than systemic, were prescribed.  The examiner appears to have recognized this, as later in his opinion, he stated that the Veteran "has not used inhaled corticosteroid since 2012."  Given that review of the competent evidence of record demonstrates that at least up until July 2016, the Veteran had not been prescribed systemic or parenteral corticosteroids, remand to obtain a clarifying opinion would merely result in additional delay without any likelihood of benefiting the Veteran.  Such action is therefore found unwarranted and unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  
   
Accordingly, VA's duty to notify and assist is satisfied, and the Board may proceed with appellate review.

II. Claim for Higher Initial Disability Rating for Asthma

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to active service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability. 38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection is most probative of the degree of disability existing at the time that the initial rating was assigned, and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id. 

The Veteran's service-connected asthma is evaluated under Diagnostic Code (DC) 6602, used for rating bronchial asthma.  38 C.F.R. § 4.97.

Under DC 6602, a 30 percent disability rating contemplates asthma resulting in FEV-1 of 56 to 70 percent predicted, FEV-1/FVC of 56 to 70 percent, the need for daily inhalation or oral bronchodilator therapy, or inhalational anti-inflammatory medication.  Id.  A 60 percent disability rating contemplates asthma resulting in FEV-1 of 40 to 55 percent predicted, FEV-1/FVC of 40 to 55 percent, at least monthly visits to a physician for required care of exacerbations, or intermittent (at least three times a year) courses of systemic (oral or parenteral) corticosteroids. Id.  A 100 percent evaluation contemplates asthma resulting in FEV-1 of less than 40 percent predicted, FEV-1/FVC of less than 40 percent, more than one attack a week with episodes of respiratory failure, or daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  Id.

Post-bronchodilator findings for PFTs are the standard in pulmonary assessment. See 61 Fed. Reg. 46,720, 46,723-29  (Sept. 5, 1996) (noting that the results of testing following optimum therapy reflect the best possible functioning of an individual and are the figures used as the standard basis of comparison of pulmonary function).  Thus, the Board will, in accordance with longstanding VA practice, use and consider post-bronchodilator results.

Background and Analysis

Although all the evidence has been reviewed, the Board is not required to discuss each piece of evidence in detail.  See Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000).  Therefore, the Board's analysis herein will focus on what the most relevant and salient evidence shows, or fails to show, with respect to the Veteran's claim.

In considering the evidence of record under the law and regulations cited above, the Board concludes that an initial disability rating in excess of 30 percent for the Veteran's service-connected asthma is not warranted.

The Veteran's report of medical history for the purpose of separation from service, completed in June 2007, indicates that the Veteran was prescribed Advair and Albuterol for wheezing/allergies, with the physician commenting that such use was intermittent dependent on the area or trigger/allergies, and that the Veteran used Albuterol approximately once per week. 

The Veteran was provided with PFTs at each of his VA examinations.  Among the tests from October 2007, September 2010 and July 2016, the tests showed at worst a postbronchodilator FEV-1/FVC of 72 (in both September 2010 and July 2016) and a FEV-1 of 107% predicted (in September 2010).  Neither prebronchodilator nor postbronchodilator testing at any of these exams demonstrated FEV-1 of less than 60 percent predicted or FEV-1/FVC of less than 60 percent.  The objective medical evidence does not show, nor does the Veteran contend, that PFT results meet the criteria for an initial disability rating in excess of 30 percent.  Entitlement to a disability rating in excess of 30 percent for asthma on this basis is therefore not supported by the evidence of record.  

The evidence also does not show that the Veteran required at least monthly visits to a physician for required care of exacerbations for his asthma.  The VA treatment records do not reflect such emergent care.  At the September 2010 VA examination the Veteran reported asthma attacks two to three times per weeks, and at the October 2007 VA examination reported weekly attacks; however, at both examinations, he stated that his asthma only required visits to his physician for control of the attacks as often as two times per year.  The July 2016 examiner noted that the Veteran was under the care of a primary care physician which he sees every six months, and the Veteran had physician visits for required care of exacerbations over the past 12 months less frequently than monthly.  Based on the Veteran's reports to the various VA examiners, the Veteran's asthma results in exacerbations with exercise, leading to exertional dyspnea, chest tightness, dry cough, and wheezing.  At the July 2016 VA examination, he stated that these symptoms also develop when he is exposed to strong odors, smoke, or pollen.  A higher, 60 percent evaluation on the basis of frequency and severity of asthma attacks under DC 6602 contemplates at least monthly visits to a physician for required care of exacerbations; a preponderance of the evidence weighs against a finding that the Veteran's asthma required such care for exacerbations.  An award of a higher evaluation on this basis is therefore also unwarranted.

The Veteran asserts that he is entitled to a disability rating for his asthma of at least 60 percent on the basis of his use of corticosteroids.  Specifically, on his September 2008 Notice of Disagreement, the Veteran asserted that the medical records document that he was prescribed an Aerobid inhaler, which he stated is "an oral anti-inflammatory steroid," which he used on an intermittent basis.

Review of the Veteran's VA treatment records demonstrate that at various times during the relevant appeal period, the Veteran's prescribed medications included the following:  Albuterol (inhaled); Aerobid/flunisolide (inhaled); Singulair/montelukast (tab); Serevent/salmeteral (inhaled); Cetirizine (tab); Proventil (inhaled); and Advair (inhaled).  The intake method noted in each set of parenthesis was found by referencing the statements of physicians in the Veteran's VA treatment records, as well as the instructions for use contained within the active medication lists of record.

The most competent and persuasive evidence of record does not reflect that the Veteran's asthma has required systemic (oral or parenteral) corticosteroids or immuno-suppressive medications at any time during the appeal period.  Although the evidence reflects that the Veteran has used inhaled corticosteroid medication, the use of this medication does not constitute systemic corticosteroid use as described in DC 6602.  To the extent that the Veteran's inhaled medication is considered steroidal, such treatment does not qualify as "systemic," as "systemic" is defined as "pertaining to or affecting the body as a whole."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1865 (32d ed. 2012).  In light of this, systemic use requires the use of medications, in this case corticosteroids or immuno-suppressive drugs, taken orally (as a pill or tab) or parenterally (via route other than mouth, such as an injection) that treat the body as a whole, rather than administered via inhaler so as to target the respiratory tract.  The Veteran's use of inhaler treatments are not systemic as they are for the respiratory system only.  

The Board recognizes that the VA treatment records indicate that the Veteran was prescribed oral medications including Singulair/Montelukast and Certirizine.  While the Veteran's daily use of the oral medication constitutes "systemic" treatment, such medication is neither steroidal nor immuno-suppressive, and the Veteran has not presented any evidence to the contrary.  See "Cetirizine, Zyrtec..." at MedicineNet.com (classifying the drug as an antihistamine rather than a corticosteroid);  "Merck patient information for Singulair," at https://www.merck.com/product/usa/pi_circulars/s/singulair/singulair_ppi.pdf (last revised June 2016) (stating that Singulair is a leukotriene receptor antagonist and does not contain a steroid).  Therefore, these medications do not qualify as "systemic (oral or parenteral) corticosteroids" per the 60 percent criteria laid out in DC 6602.

In so finding, the Board recognizes the Veteran's assertions regarding his use of corticosteroids and finds that the Veteran likely intended no deception in stating that his asthma has required "oral corticosteroids," but finds that such identification is beyond the competency of a layperson, and there is no indication that the Veteran has either the medical eduction or training to competently distinguish between the definition of inhalational and oral corticosteroids.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Additionally, while the Board acknowledges a notation on the July 2016 VA examination report that the Veteran's asthma required systemic corticosteroids, the examiner nevertheless indicated that such had not been used since 2012, and followed this immediately with the statement that the Veteran was treated with inhaled corticosteroid Advair between 2005 and 2012.  The Board therefore finds it likely that the examiner was mistakenly referring to the inhaled corticosteroid as a systemic corticosteroid, and the statement's overall probative value is significantly reduced.  The Board finds the VA treatment records documenting the Veteran's active medications, when taken along with the assessments by the VA examiners concerning treatment, to represent the most persuasive evidence of record on the treatment required for the Veteran's asthma.  

A preponderance of the competent and persuasive evidence of record demonstrates that the severity of the Veteran's asthma more-closely corresponds with a 30 percent disability rating under the rating schedule.  The competent and persuasive evidence of record does not demonstrate that the Veteran's asthma has manifested in FEV-1 of between 40 to 55 percent predicted or less, or; FEV-1/FVC of 40 to 55 or less, or; has resulted in at least monthly visits to a physician for required care of exacerbations, or; has required intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  There is additionally no evidence of record indicating that the Veteran may qualify for a higher 100 percent evaluation, which contemplates even lower PFT results, asthma attacks more than weekly with episodes of respiratory failure, or daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.
 
The Board has considered whether staged ratings would be appropriate.  While there may have been day-to-day fluctuations of the manifestations of the Veteran's asthma, the evidence of record shows no distinct time period during which the Veteran's symptoms have varied to such an extent that a rating greater than 30 percent would be warranted under any diagnostic code.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Finally, the Board acknowledges the holding of the United States Court of Appeals for Veterans Claims that a claim for a total disability rating based on individual unemployability due to service connected disability (TDIU) is part and parcel of an increased rating claim if a claimant or the record reasonably raises the question of whether the Veteran is unemployable due, either solely or in part, to the disability for which an increased rating is sought. Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has not argued, and the record does not otherwise reflect, that his service-connected asthma, either alone or in combination with one or more of his other service-connected disabilities, renders him unable to obtain or maintain substantially gainful employment.  Rather, the evidence shows that the Veteran continues to work full time, and there has been no indication or argument that such employment is marginal in nature.  See 38 C.F.R. § 4.16(a).  Accordingly, the Board concludes that a claim for a TDIU has not been raised in connection with the Veteran's claim for entitlement to an initial disability rating in excess of 30 percent for his service-connected asthma. 

In conclusion, the weight of the evidence is against a finding of entitlement to an initial disability rating in excess of 30 percent for the Veteran's service-connected asthma.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable, and the appeal must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).   


ORDER

An initial disability rating in excess of 30 percent for service-connected asthma is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


